DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on May 21, 2020, September 30, 2021, March 14, 2022 and April 4, 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US 7,493,222).
	Regarding claim 1, Bruno discloses a  non-contact current monitoring assembly (200, see figure 6), comprising: a non-contact current sensor (204) including a core having a first opening (212) for receiving a wire (208) and a winding on the core for sensing a current in the wire (column 7 lines 30-59); but Bruno lacks a voltage sensor assembly having a second opening aligned with the first opening for receiving the wire, wherein the voltage sensor is positioned adjacent the non-contact current sensor for detecting a voltage is said wire. However, Bruno teaches that the sensor 204 are preferably current transducers but alternatively, other types of sensors may be used (column 7 lines 36-37). In Figure 6, Bruno shows a plurality of sensors (204) positioned adjacent to each other.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a non-contact current monitoring assembly such that it would have a voltage sensor assembly adjacent the non-contact sensor having a second opening aligned with the first opening for receiving the wire for detecting a voltage is said wire as taught by the instant invention because various sensors are known and widely used such that it is obvious to use necessary sensor for desired purpose.
	Regarding claim 2, the modified Bruno discloses the non-contact current monitoring assembly (see figure 6), wherein the voltage sensor is made up of a generally annular, plastic or graphite structure that encases a non-contact voltage sensor element. (column 7 lines 37-40)
	Regarding claim 3, the modified Bruno disclose the non-contact current monitoring assembly (200, see figure 6), wherein the voltage sensor element (as modified) is one of a capacitive plate or voltage sensing wire (well known in the art, column 7 lines 30-59).
	Regarding claim 4, the modified Bruno discloses the non-contact current monitoring assembly (200, see figure 6), wherein the current sensor (204) and the voltage sensor (as modified) are mounted on a circuit board.
Regarding claim 5, Bruno discloses the non-contact current monitoring assembly (200, see figure 6), wherein the circuit board is mounted in a tap-off box (42), and the wire (208) is part of a branch circuit connected to a power bus (see figure 5).
	Regarding claim 6, the modified Bruno discloses the non-contact current monitoring assembly (200, see figure 6), wherein the tap-off box (42) includes a circuit breaker, and the non-contact current monitoring assembly (see figure 6) is arranged to detect an open circuit condition (with voltage suppressor 214) of the circuit breaker upon detection of a change in voltage that results when the circuit breaker transitions from a closed position to an open position (column 7 lines 30-59).
	Regarding claim 7, the modified Bruno discloses the tap-off box, wherein outputs of the voltage sensor (as modified) are connected in place of an auxiliary breaker switch to auxiliary breaker switch monitoring circuitry (voltage suppressor 24) that detects tripping of the circuit breaker. Furthermore, a person having ordinary skill in the art knows and understands that the voltage sensor is simply one type of sensor and one of many electrical components included in the non-contact current monitoring assembly. It is common knowledge that electrical components can be changed or replaced with same or different electrical components depending on functions of the electrical components. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the non-contact current monitoring assembly such that the voltage sensor replaces an auxiliary breaker switch as taught by the instant invention because it only deals with replacing one electronic component with another electronic component.
	Regarding claim 8, the modified Bruno discloses the non-contact current monitoring assembly (200, see figure 6), wherein the generally annular, plastic or graphite structure (column 7 lines 37-40) forms an insert positioned at least partly within the first opening of the current sensor (204).
Regarding claim 9, the modified Bruno discloses the non-contact current monitoring assembly (200, see figure 6), wherein the current sensor (204) is a non-contact single phase CT current sensor (column 7 lines 37-30).
	Regarding claim 10, Bruno discloses a tap-off box (42), comprising: a non-contact current sensor (204) including a core having a first opening (212) for receiving a branch circuit wire (208) and a winding on the core for sensing a current in the branch circuit wire (column 7 lines 30-59); but Bruno lacks a voltage sensor assembly having a second opening aligned with the first opening for receiving the branch circuit wire, wherein the voltage sensor is positioned adjacent the non-contact current sensor for detecting a voltage is the branch circuit  wire. However, Bruno teaches that the sensors (204) are preferably current transducers but alternatively, other types of sensors may be used (column 7 lines 36-37). In Figure 6, Bruno shows a plurality of sensors 204 positioned adjacent to each other.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a non-contact current monitoring assembly such that it would have a voltage sensor assembly adjacent the non-contact sensor having a second opening aligned with the first opening for receiving the wire for detecting a voltage is said wire as taught by the instant invention because various sensors are known and widely used such that it is obvious to use necessary sensor for desired purpose.
Regarding claim 11, the modified Bruno discloses the tap box (42), wherein the voltage sensor is made up of a generally annular, plastic or graphite structure that encases a non-contact voltage sensor element. (column 7 lines 37-40).
	Regarding claim 12, the modified Bruno discloses the tap box (42), wherein the 
voltage sensor is included in an insert (as modified) positioned at least partly within the first opening of the current sensor (204).
	Regarding claim 13, the modified Bruno disclose the non-contact current monitoring assembly (200, see figure 6), wherein the voltage sensor element (as modified) is one of a capacitive plate or voltage sensing wire (well known in the art, column 7 lines 30-59).
Regarding claim 14, the modified Bruno discloses a tap-off box (42), wherein the current sensor (204) and the voltage sensor (as modified) are mounted on a circuit board (206) positioned in the tap-off box (see figure 5).
	Regarding claim 15, the modified Bruno discloses the tap-off box (42), wherein the tap-off box (42) includes a circuit breaker, and the non-contact current monitoring assembly (see figure 6) is arranged to detect an open circuit condition of the circuit breaker (with voltage suppressor 214).
	Regarding claim 16, the modified Bruno discloses the tap-off box (42), wherein outputs of the voltage sensor (as modified) are connected in place of an auxiliary breaker switch to auxiliary breaker switch monitoring circuitry (voltage suppressor 214) that detects tripping of the circuit breaker. Furthermore, a person having ordinary skill in the art knows and understands that the voltage sensor is simply one type of sensor and one of many electrical components included in the non-contact current monitoring assembly. It is common knowledge that electrical components can be changed or replaced with same or different electrical components depending on functions of the electrical components. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tap off box such that the voltage sensor replaces an auxiliary breaker switch as taught by the instant invention because it only deals with replacing one electronic component with another electronic component.
	Regarding claim 17, Bruno discloses a non-contact current monitoring assembly (200, see figure 6), comprising: a non-contact current sensor (204) including a toroidal winding and that extends around a central opening for sensing a current in a wire (208) passing through the central opening (212); but Bruno lacks a voltage sensing insert at least partially positioned in said opening and fixed adjacent to the non-contact current sensor for detecting an open circuit condition of a circuit breaker connected to the wire. However, Bruno teaches that the sensor 204 are preferably current transducers but alternatively, other types of sensors may be used (column 7 lines 36-37; such as one that sense voltage). In Figure 6, Bruno shows a plurality of sensors (204) positioned adjacent to each other.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a non-contact current monitoring assembly such that it would have a voltage sensor assembly adjacent the non-contact sensor having a second opening aligned with the first opening for receiving the wire for detecting a voltage is said wire as taught by the instant invention because various sensors are known and widely used such that it is obvious to use necessary sensor for desired purpose.
Regarding claim 18, the modified Bruno discloses the non-contact current monitoring assembly (see figure 6), wherein the voltage sensor is made up of a generally annular, plastic or graphite structure that encases a non-contact voltage sensor element. (column 7 lines 37-40)
	Regarding claim 19, the modified Bruno disclose the non-contact current monitoring assembly (200, see figure 6), wherein the voltage sensor element (as modified) is one of a capacitive plate or voltage sensing wire (well known in the art, column 7 lines 30-59).
	Regarding claim 20, the modified Bruno discloses the non-contact current monitoring assembly (200, see figure 6), wherein the current sensor (204) and the voltage sensor (as modified) are mounted on a circuit board.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakarusha et al (US 8,946,567) and Jaena et al (US 10,840,689) disclose a tap off box.

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

July 29, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848